DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION OPTICAL APPARATUS AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamigaki (US 20210255529 A1) in view of Kayano (US 20210373299 A1) and in further view of Tachibana (US 20080284986 A1).
Regarding claims 1 and 4, Kamigaki teaches a projection optical apparatus comprising: a projection system including a first reflector (49); and a lens barrel (50) accommodating the projection system, wherein the lens barrel (50) includes a frame (40) including a flange (42, 42A, and/or 42B) and accommodating the projection system and a holder (55, 57, 46T and/or 46U) holding the first reflector (49), the holder (55, 57, 46T and/or 46U) has a holding surface holding the first reflector (49) and an extension part (463) extending from the holding surface in a direction that intersects the holding surface, the extension part (463) being fitted to the flange (42, 42A, and/or 42B), and Kamigaki does not explicitly teach the holder (55, 57, 46T and/or 46U) differs from the frame (40) in terms of material.
Kayano teaches the frame being made of resin ([0056]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kamigaki with Kayano; because because resin provide ease of manufacturing.
Neither Kamigaki nor Kayano teaches the first reflector holder being made of metal.
Tachibana teaches the metal fastener to hold a mirror (Fig. 9; [0065]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Kamigaki and Kayano with Tachibana; because it improves durability and adjustability of the mirror mounting mechanism.

Regarding claim 3, the combination of Kamigaki, Kayano and Tachibana consequently results in a rigidity of the material of the holder (metal) is higher than a rigidity of the material of the frame (resin).
Regarding claim 5, the combination of Kamigaki, Kayano and Tachibana consequently results in a plurality of fixtures (111, 111b, 111c, 112, 112a, 112b, 134, 142, and/or 42a of Tachibana) fixing the first reflector to the holder.
Regarding claim 6, the combination of Kamigaki, Kayano and Tachibana consequently results in a first surface of the first reflector (49 of Kamigaki) has a first region reflecting light and a second region fixed to the holder (55, 57, 46T and/or 46U of Kamigaki) via the fixtures (111, 111b, 111c, 112, 112a, 112b, 134, 142, and/or 42a of Tachibana).
Regarding claim 7, the combination of Kamigaki, Kayano and Tachibana consequently results in the fixtures (111, 111b, 111c, 112, 112a, 112b, 134, 142, and/or 42a of Tachibana) bond and fix the second region to the holder (55, 57, 46T and/or 46U of Kamigaki).
Regarding claim 8, Kamigaki, as modified by Kayano and Tachibana, further teaches the projection system includes a first lens group (L3, L32, L31) disposed at an enlargement side of the first reflector (49), a second reflector (48) disposed at a reduction side of the first reflector (49), and a second lens group (L1, Z1, Z2) disposed at the reduction side of the second reflector (48), and the first reflector (49) and the second reflector deflect an optical path of the projection system in such a way that a first optical axis of the first lens group is substantially parallel to a second optical axis of the second lens group (Fig. 6).

Regarding claim 10, Kamigaki, as modified by Kayano and Tachibana, further teaches the projection system includes a first lens group (L3, L32, L31) disposed at the enlargement side of the first reflector (49) and a second lens group (L2, L21, L22) disposed at the reduction side of the first reflector (49), and the first reflector (49) deflects an optical path of the projection system in such a way that a first optical axis of the first lens group is substantially perpendicular to a second optical axis of the second lens group (Fig. 6).
Regarding claim 11, Kamigaki, as modified by Kayano and Tachibana, further teaches a light source apparatus (34); a light modulator (32) modulating light emitted from the light source apparatus (34); and the projection optical apparatus according to claim 1 projecting the light modulated by the light modulator (Fig. 4).


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20220091491 A1, US 20220050368 A1, US 20210389649 A1, US 20210373299 A1, US 20210247684 A1, US 20210250559 A1, US 20210247682 A1, US 20210247674 A1, US 20210250558 A1, US 20210250557 A1, US 20210247673 A1, US 20210255528 A1, US 20210247683 A1, US 20210255529 A1, US 20210247672 A1, US 20210247587 A1, US 20200404231 A1, US 20080284986 A1, and US 20080186606 A1, disclose a projection system having three lens groups separated by two reflectors with inner and outer frames.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882